
	

113 HR 1648 IH: Protecting America’s Workers Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1648
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. George Miller of
			 California (for himself, Mr.
			 Courtney, Ms. Titus,
			 Mr. Holt, Mr. Nadler, Mr. Gene
			 Green of Texas, Ms.
			 DeLauro, and Mr. Payne)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Occupational Safety and Health Act of 1970
		  to expand coverage under the Act, to increase protections for whistleblowers,
		  to increase penalties for high gravity violations, to adjust penalties for
		  inflation, to provide rights for victims or their family members, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Protecting America’s Workers
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Coverage of public employees and application of
				act
					Sec. 101. Coverage of public employees.
					Sec. 102. Application of Act.
					Title II—Increasing Whistleblower Protections
					Sec. 201. Enhanced protections from retaliation.
					Title III—Improving Reporting, Inspection, and
				Enforcement
					Sec. 301. General duty of employers.
					Sec. 302. Posting of employee rights.
					Sec. 303. Employer reporting of work-related injuries,
				illnesses, deaths and hospitalizations; prohibition on discouraging employee
				reporting.
					Sec. 304. No loss of employee pay for inspections.
					Sec. 305. Investigations of fatalities and significant
				incidents.
					Sec. 306. Prohibition on unclassified citations.
					Sec. 307. Victims’ rights.
					Sec. 308. Right to contest citations and penalties.
					Sec. 309. Correction of serious, willful, or repeated
				violations pending contest and procedures for a stay.
					Sec. 310. Conforming amendments.
					Sec. 311. Civil penalties.
					Sec. 312. Criminal penalties.
					Sec. 313. Prejudgment interest.
					Title IV—State Plans
					Sec. 401. Concurrent enforcement authority and review of State
				occupational safety and health plans.
					Sec. 402. Evaluation of Repeated Violations in State
				Plans.
					Title V—National Institute for Occupational Safety and
				Health
					Sec. 501. Health Hazard Evaluations by the National Institute
				for Occupational Safety and Health.
					Title VI—Effective date
					Sec. 601. Effective date.
				
			ICoverage of public
			 employees and application of act
			101.Coverage of
			 public employees
				(a)In
			 GeneralSection 3(5) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 652(5)) is amended by
			 striking but does not include and all that follows through the
			 period at the end and inserting including the United States, a State, or
			 a political subdivision of a State..
				(b)ConstructionNothing
			 in this Act shall be construed to affect the application of section 18 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 667).
				102.Application of
			 ActSection 4(b) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 653(b)(1)) is
			 amended—
				(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively;
			 and
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)If a Federal agency has promulgated
				and is enforcing a standard or regulation affecting occupational safety or
				health of some or all of the employees within that agency’s regulatory
				jurisdiction, and the Secretary determines that such a standard or regulation
				as promulgated and the manner in which the standard or regulation is being
				enforced provides protection to those employees that is at least as effective
				as the protection provided to those employees by this Act and the Secretary’s
				enforcement of this Act, the Secretary may publish a certification notice in
				the Federal Register. The notice shall set forth that determination and the
				reasons for the determination and certify that the Secretary has ceded
				jurisdiction to that Federal agency with respect to the specified standard or
				regulation affecting occupational safety or health. In determining whether to
				cede jurisdiction to a Federal agency, the Secretary shall seek to avoid
				duplication of, and conflicts between, health and safety requirements. Such
				certification shall remain in effect unless and until rescinded by the
				Secretary.
						(2)The Secretary shall, by regulation,
				establish procedures by which any person who may be adversely affected by a
				decision of the Secretary certifying that the Secretary has ceded jurisdiction
				to another Federal agency pursuant to paragraph (1) may petition the Secretary
				to rescind a certification notice under paragraph (1). Upon receipt of such a
				petition, the Secretary shall investigate the matter involved and shall, within
				90 days after receipt of the petition, publish a decision with respect to the
				petition in the Federal Register.
						(3)Any person who may be adversely
				affected by—
							(A)a decision of the Secretary certifying
				that the Secretary has ceded jurisdiction to another Federal agency pursuant to
				paragraph (1); or
							(B)a decision of the Secretary denying a
				petition to rescind such a certification notice under paragraph (1),
							may, not later than 60 days after such decision is
				published in the Federal Register, file a petition challenging such decision
				with the United States court of appeals for the circuit in which such person
				resides or such person has a principal place of business, for judicial review
				of such decision. A copy of the petition shall be forthwith transmitted by the
				clerk of the court to the Secretary. The Secretary’s decision shall be set
				aside if found to be arbitrary, capricious, an abuse of discretion, or
				otherwise not in accordance with law.(4)Nothing in this Act shall apply to
				working conditions covered by the Federal Mine Safety and Health Act of 1977
				(30 U.S.C. 801 et
				seq.).
						.
				IIIncreasing
			 Whistleblower Protections
			201.Enhanced
			 protections from retaliation
				(a)Employee
			 actionsSection 11(c)(1) of the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 660(c)(1)) is amended—
					(1)by striking
			 discharge and all that follows through because
			 such and inserting the
			 following:
						
							discharge or cause to be discharged,
			 or in any manner discriminate against or cause to be discriminated against, any
			 employee because—(A)such
							;
					(2)by striking
			 this Act or has and inserting the
			 following:
						
							this Act;(B)such employee
				has
							;
					(3)by striking
			 in any such proceeding or because of the exercise and inserting
			 the following:
						
							before Congress or in any
			 Federal or State proceeding related to safety or
			 health;(C)such employee has refused to violate
				any provision of this Act; or
							(D)of the
				exercise
							;
				and
					(4)by inserting
			 before the period at the end the following: , including the reporting of
			 any injury, illness, or unsafe condition to the employer, agent of the
			 employer, safety and health committee involved, or employee safety and health
			 representative involved.
					(b)Prohibition of
			 retaliationSection 11(c) of such Act (29 U.S.C. 660(c)) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)Prohibition of
				retaliation(A)No person shall
				discharge, or cause to be discharged, or in any manner discriminate against, or
				cause to be discriminated against, an employee for refusing to perform the
				employee’s duties if the employee has a reasonable apprehension that performing
				such duties would result in serious injury to, or serious impairment of the
				health of, the employee or other employees.
							(B)For purposes of subparagraph (A), the
				circumstances causing the employee’s good-faith belief that performing such
				duties would pose a safety or health hazard shall be of such a nature that a
				reasonable person, under the circumstances confronting the employee, would
				conclude that there is such a hazard. In order to qualify for protection under
				this paragraph, the employee, when practicable, shall have communicated or
				attempted to communicate the safety or health concern to the employer and have
				not received from the employer a response reasonably calculated to allay such
				concern.
							.
				(c)ProcedureSection
			 11(c) of such Act (29 U.S.C. 660(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)ComplaintAny
				employee who believes that the employee has been discharged, disciplined, or
				otherwise discriminated against by any person in violation of paragraph (1) or
				(2) may seek relief for such violation by filing a complaint with the Secretary
				under paragraph (5).
						(4)Statute of
				limitations
							(A)In
				generalAn employee may take the action permitted by paragraph
				(3)(A) not later than 180 days after the later of—
								(i)the date on which
				an alleged violation of paragraph (1) or (2) occurs; or
								(ii)the date on which
				the employee knows or should reasonably have known that such alleged violation
				occurred.
								(B)Repeat
				violationExcept in cases when the employee has been discharged,
				a violation of paragraph (1) or (2) shall be considered to have occurred on the
				last date an alleged repeat violation occurred.
							(5)Investigation
							(A)In
				generalAn employee may, within the time period required under
				paragraph (4)(B), file a complaint with the
				Secretary alleging a violation of paragraph (1) or (2). If the complaint
				alleges a prima facie case, the Secretary shall conduct an investigation of the
				allegations in the complaint, which—
								(i)shall
				include—
									(I)interviewing the
				complainant;
									(II)providing the
				respondent an opportunity to—
										(aa)submit to the
				Secretary a written response to the complaint; and
										(bb)meet with the
				Secretary to present statements from witnesses or provide evidence; and
										(III)providing the
				complainant an opportunity to—
										(aa)receive any
				statements or evidence provided to the Secretary;
										(bb)meet with the
				Secretary; and
										(cc)rebut any
				statements or evidence; and
										(ii)may include
				issuing subpoenas for the purposes of such investigation.
								(B)DecisionNot later than 90 days after the filing of
				the complaint, the Secretary shall—
								(i)determine whether reasonable cause exists
				to believe that a violation of paragraph (1) or (2) has occurred; and
								(ii)issue a decision granting or denying
				relief.
								(6)Preliminary
				order following investigationIf, after completion of an
				investigation under
				paragraph (5)(A), the Secretary finds
				reasonable cause to believe that a violation of paragraph (1) or (2) has
				occurred, the Secretary shall issue a preliminary order providing relief
				authorized under
				paragraph (14) at the same time the Secretary
				issues a decision under
				paragraph (5)(B). If a de novo hearing is
				not requested within the time period required under
				paragraph (7)(A)(i), such preliminary order
				shall be deemed a final order of the Secretary and is not subject to judicial
				review.
						(7)Hearing
							(A)Request for
				hearing
								(i)In
				generalA de novo hearing on the record before an administrative
				law judge may be requested—
									(I)by the complainant or respondent within 30
				days after receiving notification of a decision granting or denying relief
				issued under
				paragraph (5)(B) or
				paragraph (6) respectively;
									(II)by the
				complainant within 30 days after the date the complaint is dismissed without
				investigation by the Secretary under
				paragraph (5)(A); or
									(III)by the complainant within 120 days after
				the date of filing the complaint, if the Secretary has not issued a decision
				under paragraph (5)(B).
									(ii)Reinstatement
				orderThe request for a
				hearing shall not operate to stay any preliminary reinstatement order issued
				under paragraph (6).
								(B)Procedures
								(i)In
				generalA hearing requested under this paragraph shall be
				conducted expeditiously and in accordance with rules established by the
				Secretary for hearings conducted by administrative law judges.
								(ii)Subpoenas;
				production of evidenceIn conducting any such hearing, the
				administrative law judge may issue subpoenas. The respondent or complainant may
				request the issuance of subpoenas that require the deposition of, or the
				attendance and testimony of, witnesses and the production of any evidence
				(including any books, papers, documents, or recordings) relating to the matter
				under consideration.
								(iii)DecisionThe
				administrative law judge shall issue a decision not later than 90 days after
				the date on which a hearing was requested under this paragraph and promptly
				notify, in writing, the parties and the Secretary of such decision, including
				the findings of fact and conclusions of law. If the administrative law judge
				finds that a violation of paragraph (1) or (2) has occurred, the judge shall
				issue an order for relief under
				paragraph (14). If review under paragraph (8)
				is not timely requested, such order shall be deemed a final order of the
				Secretary that is not subject to judicial review.
								(8)Administrative
				appeal
							(A)In
				generalNot later than 30 days after the date of notification of
				a decision and order issued by an administrative law judge under
				paragraph (7), the complainant or respondent
				may file, with objections, an administrative appeal with an administrative
				review body designated by the Secretary (referred to in this paragraph as the
				review board).
							(B)Standard of
				ReviewIn reviewing the
				decision and order of the administrative law judge, the review board shall
				affirm the decision and order if it is determined that the factual findings set
				forth therein are supported by substantial evidence and the decision and order
				are made in accordance with applicable law.
							(C)DecisionsIf
				the review board grants an administrative appeal, the review board shall issue
				a final decision and order affirming or reversing, in whole or in part, the
				decision under review by not later than 90 days after receipt of the
				administrative appeal. If it is determined that a violation of paragraph (1) or
				(2) has occurred, the review board shall issue a final decision and order
				providing relief authorized under paragraph (14). Such decision and order shall
				constitute final agency action with respect to the matter appealed.
							(9)Settlement in
				the Administrative Process
							(A)In
				generalAt any time before issuance of a final order, an
				investigation or proceeding under this subsection may be terminated on the
				basis of a settlement agreement entered into by the parties.
							(B)Public policy
				considerationsNeither the Secretary, an administrative law
				judge, nor the review board conducting a hearing under this subsection shall
				accept a settlement that contains conditions conflicting with the rights
				protected under this Act or that are contrary to public policy, including a
				restriction on a complainant’s right to future employment with employers other
				than the specific employers named in a complaint.
							(10)Inaction by the
				review board or administrative law judge
							(A)In
				generalThe complainant may bring a de novo action described in
				subparagraph (B) if—
								(i)an
				administrative law judge has not issued a decision and order within the 90-day
				time period required under
				paragraph (7)(B)(iii); or
								(ii)the review board
				has not issued a decision and order within the 90-day time period required
				under paragraph (8)(C).
								(B)De novo
				actionSuch de novo action may be brought at law or equity in the
				United States district court for the district where a violation of paragraph
				(1) or (2) allegedly occurred or where the complainant resided on the date of
				such alleged violation. The court shall have jurisdiction over such action
				without regard to the amount in controversy and to order appropriate relief
				under paragraph (14). Such action shall, at the request of either party to such
				action, be tried by the court with a jury.
							(11)Judicial
				review
							(A)Timely Appeal to
				the court of appealsAny
				party adversely affected or aggrieved by a final decision and order issued
				under this subsection may obtain review of such decision and order in the
				United States Court of Appeals for the circuit where the violation, with
				respect to which such final decision and order was issued, allegedly occurred
				or where the complainant resided on the date of such alleged violation. To
				obtain such review, a party shall file a petition for review not later than 60
				days after the final decision and order was issued. Such review shall conform
				to chapter 7 of title 5, United States Code. The commencement of proceedings
				under this subparagraph shall not, unless ordered by the court, operate as a
				stay of the final decision and order.
							(B)Limitation on
				collateral attackAn order and decision with respect to which
				review may be obtained under subparagraph (A) shall not be subject to judicial
				review in any criminal or other civil proceeding.
							(12)Enforcement of
				orderIf a respondent fails to comply with an order issued under
				this subsection, the Secretary or the complainant on whose behalf the order was
				issued may file a civil action for enforcement in the United States district
				court for the district in which the violation was found to occur to enforce
				such order. If both the Secretary and the complainant file such action, the
				action of the Secretary shall take precedence. The district court shall have
				jurisdiction to grant all appropriate relief described in paragraph
				(14).
						(13)Burdens of
				proof
							(A)Criteria for
				determinationIn making a determination or adjudicating a
				complaint pursuant to this subsection, the Secretary, administrative law judge,
				review board, or a court may determine that a violation of paragraph (1) or (2)
				has occurred only if the complainant demonstrates that any conduct described in
				paragraph (1) or (2) with respect to the complainant was a contributing factor
				in the adverse action alleged in the complaint.
							(B)ProhibitionNotwithstanding
				subparagraph (A), a decision or order that is favorable to the complainant
				shall not be issued in any administrative or judicial action pursuant to this
				subsection if the respondent demonstrates by clear and convincing evidence that
				the respondent would have taken the same adverse action in the absence of such
				conduct.
							(14)Relief
							(A)Order for
				reliefIf the Secretary,
				administrative law judge, review board, or a court determines that a violation
				of paragraph (1) or (2) has occurred, the Secretary, administrative law judge,
				review board, or court, respectively, shall have jurisdiction to order all
				appropriate relief, including injunctive relief, compensatory and exemplary
				damages, including—
								(i)affirmative action
				to abate the violation;
								(ii)reinstatement
				without loss of position or seniority, and restoration of the terms, rights,
				conditions, and privileges associated with the complainant’s employment,
				including opportunities for promotions to positions with equivalent or better
				compensation for which the complainant is qualified;
								(iii)compensatory and
				consequential damages sufficient to make the complainant whole, (including back
				pay, prejudgment interest, and other damages); and
								(iv)expungement of
				all warnings, reprimands, or derogatory references that have been placed in
				paper or electronic records or databases of any type relating to the actions by
				the complainant that gave rise to the unfavorable personnel action, and, at the
				complainant’s direction, transmission of a copy of the decision on the
				complaint to any person whom the complainant reasonably believes may have
				received such unfavorable information.
								(B)Attorneys’ fees
				and costsIf the Secretary or
				an administrative law judge, review board, or court grants an order for relief
				under subparagraph (A), the Secretary, administrative law judge, review board,
				or court, respectively, shall assess, at the request of the employee against
				the employer—
								(i)reasonable
				attorneys’ fees; and
								(ii)costs (including
				expert witness fees) reasonably incurred, as determined by the Secretary,
				administrative law judge, review board, or court, respectively, in connection
				with bringing the complaint upon which the order was issued.
								(15) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(16)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining agreement.
						(17)Election of
				venue
							(A)In
				generalAn employee of an employer who is located in a State that
				has a State plan approved under section 18 may file a complaint alleging a
				violation of paragraph (1) or (2) by such employer with—
								(i)the Secretary
				under paragraph (5); or
								(ii)a
				State plan administrator in such State.
								(B)ReferralsIf—
								(i)the Secretary
				receives a complaint pursuant to subparagraph (A)(i), the Secretary shall not
				refer such complaint to a State plan administrator for resolution; or
								(ii)a
				State plan administrator receives a complaint pursuant to subparagraph (A)(ii),
				the State plan administrator shall not refer such complaint to the Secretary
				for
				resolution.
								.
				(d)Relation to
			 enforcementSection 17(j) of such Act (29 U.S.C. 666(j)) is
			 amended by inserting before the period the following: , including the
			 history of violations under section 11(c).
				IIIImproving
			 Reporting, Inspection, and Enforcement
			301.General duty of
			 employersSection 5 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 654(a)(1)) is
			 amended—
				(1)in subsection (a),
			 by amending paragraph (1) to read as follows:
					
						(1)shall furnish employment and a place of
				employment that are free from recognized hazards that are causing or are likely
				to cause death or serious physical harm and that the employer creates or
				controls or to which the employer exposes any employee of the employer or any
				other person performing work at the place of employment;
				and
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(c)Each employee or other person exposed to a
				hazard in violation of subsection (a) may constitute a separate
				violation.
						.
				302.Posting of
			 employee rightsSection
			 8(c)(1) of such Act (29 U.S.C. 657(c)(1)) is amended by adding at the end the
			 following new sentence: Such regulations shall include provisions
			 requiring employers to post for employees information on the protections
			 afforded under section 11(c)..
			303.Employer
			 reporting of work-related injuries, illnesses, deaths and hospitalizations;
			 prohibition on discouraging employee reportingSection 8(c)(2) of such Act (29 U.S.C.
			 657(c)(2)) is amended by adding at the end the following new sentences:
			 Such regulations shall require site-controlling employers to keep a site
			 log for all recordable injuries and illnesses occurring among all employees on
			 the particular site, including employees of the site-controlling employer or
			 others who are performing work at the particular site (including independent
			 contractors). Such regulations shall require employers to promptly notify the
			 Secretary of any work-related death or work-related injury or illness that
			 results in the in-patient hospitalization of an employee for medical treatment,
			 and shall prohibit the employer from adopting or implementing policies or
			 practices by the employer that have the effect of discouraging accurate
			 recordkeeping and the reporting of work-related injuries or illnesses by any
			 employee or in any manner discriminates or provides for adverse action against
			 any employee for reporting a work-related injury or illness. For purposes of
			 this paragraph, the term site-controlling employer means the
			 employer that has primary control over a work site at which employees of more
			 than one employer work, such as by hiring or coordinating the work of other
			 employers working at the site..
			304.No loss of
			 employee pay for inspectionsSection 8(e) (29 U.S.C. 657(e)) is amended
			 by inserting after the first sentence the following: Time spent by an
			 employee participating in or aiding any such inspection shall be deemed to be
			 hours worked and no employee shall suffer any loss of wages, benefits, or other
			 terms and conditions of employment for having participated in or aided any such
			 inspection..
			305.Investigations
			 of fatalities and significant incidentsSection 8 (29 U.S.C. 657) is amended by
			 adding at the end the following new subsection:
				
					(i)Investigation of
				fatalities and serious incidents
						(1)In generalThe Secretary shall investigate any
				significant incident or an incident resulting in death that occurs in a place
				of employment.
						(2)Evidence preservationIf a significant incident or an incident
				resulting in death occurs in a place of employment, the employer shall promptly
				notify the Secretary of the incident involved and shall take appropriate
				measures to prevent the destruction or alteration of any evidence that would
				assist in investigating the incident. The appropriate measures required by this
				paragraph do not prevent an employer from taking action on a worksite to
				prevent injury to employees or substantial damage to property or to avoid
				disruption of essential services necessary to public safety, provided that if
				an employer takes such action, the employer shall notify the Secretary of the
				action in a timely fashion.
						(3)DefinitionsIn this
				subsection:
							(A)Incident resulting in
				deathThe term incident resulting in death means an
				incident that results in the death of an employee.
							(B)Significant incidentThe term significant incident
				means an incident that results in the in-patient hospitalization of 2 or more
				employees for medical
				treatment.
							.
			306.Prohibition on
			 unclassified citationsSection
			 9 (29 U.S.C. 658) is amended by adding at the end the following:
				
					(d)No citation for a violation of this Act may
				be issued, modified, or settled under this section without a designation
				enumerated in section 17 with respect to such
				violation.
					.
			307.Victims’
			 rightsThe Occupational Safety
			 and Health Act of 1970 is amended by inserting after section 9 (29 U.S.C. 658)
			 the following:
				
					9A.Victims'
				rights
						(a)Rights before
				the SecretaryA victim or the representative of a victim, shall
				be afforded the right, with respect to an inspection or investigation conducted
				under section 8 to—
							(1)meet with the
				Secretary regarding the inspection or investigation conducted under such
				section before the Secretary’s decision to issue a citation or take no
				action;
							(2)receive, at no
				cost, a copy of any citation or report, issued as a result of such inspection
				or investigation, at the same time as the employer receives such citation or
				report;
							(3)be informed of any
				notice of contest or addition of parties to the proceedings filed under section
				10(c); and
							(4)be provided
				notification of the date and time or any proceedings, service of pleadings, and
				other relevant documents, and an explanation of the rights of the employer,
				employee and employee representative, and victim to participate in proceedings
				conducted under section 10(c).
							(b)Rights before
				the CommissionUpon request, a victim or representative of a
				victim shall be afforded the right with respect to a work-related bodily injury
				or death to—
							(1)be notified of the
				time and date of any proceeding before the Commission;
							(2)receive pleadings
				and any decisions relating to the proceedings; and
							(3)be provided an
				opportunity to appear and make a statement in accordance with the rules
				prescribed by the Commission.
							(c)Modification of
				CitationBefore entering into
				an agreement to withdraw or modify a citation issued as a result of an
				inspection or investigation of an incident under section 8, the Secretary shall
				notify a victim or representative of a victim and provide the victim or
				representative of a victim with an opportunity to appear and make a statement
				before the parties conducting settlement negotiations. In lieu of an
				appearance, the victim or representative of the victim may elect to submit a
				letter to the Secretary and the parties.
						(d)Secretary
				ProceduresThe Secretary shall establish procedures—
							(1)to inform victims
				of their rights under this section; and
							(2)for the informal
				review of any claim of a denial of such a right.
							(e)Commission
				procedures and considerationsThe Commission shall—
							(1)establish
				procedures relating to the rights of victims to be heard in proceedings before
				the Commission; and
							(2)in rendering any
				decision, provide due consideration to any statement or information provided by
				any victim before the Commission.
							(f)Family
				liaisonsThe Secretary shall
				designate at least 1 employee at each area office of the Occupational Safety
				and Health Administration to serve as a family liaison to—
							(1)keep victims
				informed of the status of investigations, enforcement actions, and settlement
				negotiations; and
							(2)assist victims in
				asserting their rights under this section.
							(g)DefinitionIn
				this section, the term victim means—
							(1)an employee,
				including a former employee, who has sustained a work-related injury or illness
				that is the subject of an inspection or investigation conducted under section
				8; or
							(2)a family member
				(as further defined by the Secretary) of a victim described in paragraph (1),
				if—
								(A)the victim dies as
				a result of a incident that is the subject of an inspection or investigation
				conducted under section 8; or
								(B)the victim
				sustains a work-related injury or illness that is the subject of an inspection
				or investigation conducted under section 8, and the victim because of
				incapacity cannot reasonably exercise the rights under this
				section.
								.
			308.Right to
			 contest citations and penaltiesSection 10(c) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 659(c)) is amended—
				(1)in the first
			 sentence—
					(A)by inserting after that he intends
			 to contest a citation issued under section (9) the following:
			 (or a modification of a citation issued under this
			 section);
					(B)by inserting after
			 the issuance of a citation under section 9 the following:
			 (including a modification of a citation issued under such
			 section); and
					(C)by inserting after
			 files a notice with the Secretary alleging the following:
			 that the citation fails properly to designate the violation as serious,
			 willful, or repeated, that the proposed penalty is not adequate,
			 or;
					(2)by inserting after
			 the first sentence, the following: The pendency of a contest before the
			 Commission shall not bar the Secretary from inspecting a place of employment or
			 from issuing a citation under section 9.; and
				(3)by amending the
			 last sentence—
					(A)by inserting employers and
			 after Commission shall provide; and
					(B)by inserting
			 before the period at the end , and notification of any modification of a
			 citation.
					309.Correction of
			 serious, willful, or repeated violations pending contest and procedures for a
			 staySection 10 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 659) is amended by adding
			 at the end the following:
				
					(d)Correction of
				serious, willful, or repeated violations pending contest and procedures for a
				stay
						(1)Period permitted
				for correction of serious, willful, or repeated violationsFor
				each violation which the Secretary designates as serious, willful, or repeated,
				the period permitted for the correction of the violation shall begin to run
				upon receipt of the citation.
						(2)Filing of a
				motion of contestThe filing of a notice of contest by an
				employer—
							(A)shall not operate
				as a stay of the period for correction of a violation designated as serious,
				willful, or repeated; and
							(B)may operate as a
				stay of the period for correction of a violation not designated by the
				Secretary as serious, willful, or repeated.
							(3)Criteria and
				rules of procedure for stays
							(A)Motion for a
				stayAn employer that
				receives a citation alleging a violation designated as serious, willful, or
				repeated and that files a notice of contest to the citation asserting that the
				time set for abatement of the alleged violation is unreasonable or challenging
				the existence of the alleged violation may file with the Commission a motion to
				stay the period for the abatement of the violation.
							(B)CriteriaIn determining whether a stay should be
				issued on the basis of a motion filed under subparagraph (A), the Commission
				may grant a stay only if the employer has demonstrated—
								(i)a
				substantial likelihood of success on the areas contested under subparagraph
				(A); and
								(ii)that a stay will
				not adversely affect the health and safety of workers.
								(C)Rules of
				ProcedureThe Commission shall develop rules of procedure for
				conducting a hearing on a motion filed under subparagraph (A) on an expedited
				basis. At a minimum, such rules shall provide:
								(i)That a hearing before an administrative law
				judge shall occur not later than 15 days following the filing of the motion for
				a stay (unless extended at the request of the employer), and shall provide for
				a decision on the motion not later than 15 days following the hearing (unless
				extended at the request of the employer).
								(ii)That a decision
				of an administrative law judge on a motion for stay is rendered on a timely
				basis.
								(iii)That if a party
				is aggrieved by a decision issued by an administrative law judge regarding the
				stay, such party has the right to file an objection with the Commission not
				later than 5 days after receipt of the administrative law judge’s decision.
				Within 10 days after receipt of the objection, a Commissioner, if a quorum is
				seated pursuant to section 12(f), shall decide whether to grant review of the
				objection. If, within 10 days after receipt of the objection, no decision is
				made on whether to review the decision of the administrative law judge, the
				Commission declines to review such decision, or no quorum is seated, the
				decision of the administrative law judge shall become a final order of the
				Commission. If the Commission grants review of the objection, the Commission
				shall issue a decision regarding the stay not later than 30 days after receipt
				of the objection. If the Commission fails to issue such decision within 30
				days, the decision of the administrative law judge shall become a final order
				of the Commission.
								(iv)For notification to employees or
				representatives of affected employees of requests for such hearings and shall
				provide affected employees or representatives of affected employees an
				opportunity to participate as parties to such
				hearings.
								.
			310.Conforming
			 amendments
				(a)Violations
			 designated as serious, willful, or repeatedThe first sentence of section 10(b) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 659(b)) is amended by
			 inserting , with the exception of violations designated as serious,
			 willful, or repeated, after (which period shall not begin to
			 run.
				(b)Judicial
			 reviewThe first sentence of section 11(a) of the Occupational
			 Safety and Health Act of 1970 (29 U.S.C. 660(a)) is amended—
					(1)by inserting
			 (or the failure of the Commission, including an administrative law
			 judge, to make a timely decision on a request for a stay under section
			 10(d)) after an order;
					(2)by striking
			 subsection (c) and inserting subsections (c) and
			 (d); and
					(3)by inserting
			 (or in the case of a petition from a final Commission order regarding a
			 stay under section 10(d), 15 days) after sixty
			 days.
					(c)Failure To
			 correct violationsSection 17(d) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 666(d)) is amended to read as follows:
					
						(d)Any employer who
				fails to correct a violation designated by the Secretary as serious, willful,
				or repeated and for which a citation has been issued under section 9(a) within
				the period permitted for its correction (and a stay has not been issued by the
				Commission under section 10(d)) may be assessed a civil penalty of not more
				than $7,000 for each day during which such failure or violation continues. Any
				employer who fails to correct any other violation for which a citation has been
				issued under section 9(a) of this title within the period permitted for its
				correction (which period shall not begin to run until the date of the final
				order of the Commission in the case of any review proceeding under section 10
				initiated by the employer in good faith and not solely for delay of avoidance
				of penalties) may be assessed a civil penalty of not more than $7,000 for each
				day during which such failure or violation
				continues.
						.
				311.Civil
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 $70,000 and inserting $120,000;
						(B)by striking
			 $5,000 and inserting $8,000; and
						(C)by adding at the
			 end the following: In determining whether a violation is repeated, the
			 Secretary or the Commission shall consider the employer’s history of violations
			 under this Act and under State occupational safety and health plans established
			 under section 18. If such a willful or repeated violation caused or contributed
			 to the death of an employee, such civil penalty amounts shall be increased to
			 not more than $250,000 for each such violation, but not less than $50,000 for
			 each such violation, except that for an employer with 25 or fewer employees
			 such penalty shall not be less than $25,000 for each such
			 violation.;
						(2)in subsection
			 (b)—
						(A)by striking
			 $7,000 and inserting $12,000; and
						(B)by adding at the
			 end the following: If such a violation caused or contributed to the
			 death of an employee, such civil penalty amounts shall be increased to not more
			 than $50,000 for each such violation, but not less than $20,000 for each such
			 violation, except that for an employer with 25 or fewer employees such penalty
			 shall not be less than $10,000 for each such violation.;
						(3)in subsection (c),
			 by striking $7,000 and inserting $12,000;
					(4)in subsection (d),
			 as amended, by striking $7,000 each place it occurs and
			 inserting $12,000;
					(5)by redesignating
			 subsections (e) through (i) as subsections (f) through (j), and subsections (j)
			 through (l) as subsections (l) through (n) respectively; and
					(6)in subsection (j)
			 (as so redesignated) by striking $7,000 and inserting
			 $12,000.
					(b)Inflation
			 AdjustmentSection 17 is further amended by inserting after
			 subsection (d) the following:
					
						(e)Amounts provided
				under this section for civil penalties shall be adjusted by the Secretary at
				least once during each 4-year period beginning January 1, 2015, to account for
				the percentage increase or decrease in the Consumer Price Index for all urban
				consumers during such
				period.
						.
				312.Criminal
			 penalties
				(a)In
			 GeneralSection 17 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666) (as amended by
			 section 310) is further amended—
					(1)by amending
			 subsection (f) (as redesignated by section 310) to read as follows:
						
							(f)(1)Any employer who knowingly violates any
				standard, rule, or order promulgated under section 6 of this Act, or of any
				regulation prescribed under this Act, and that violation caused or
				significantly contributed to the death of any employee, shall, upon conviction,
				be punished by a fine in accordance with title 18, United States Code, or by
				imprisonment for not more than 10 years, or both, except that if the conviction
				is for a violation committed after a first conviction of such person under this
				subsection or subsection (i), punishment shall be by a fine in accordance title
				18, United States Code, or by imprisonment for not more than 20 years, or by
				both.
								(2)For the purpose of this subsection,
				the term employer means, in addition to the definition contained
				in section 3 of this Act, any officer or
				director.
								;
					(2)by amending subsection (g) (as redesignated
			 by section 310) to read as follows:
						
							(g)Unless otherwise authorized by this Act,
				any person that knowingly gives, causes to give, or attempts to give or cause
				to give, advance notice of any inspection conducted under this Act with the
				intention of impeding, interfering with, or adversely affecting the results of
				such inspection, shall be fined under title 18, United States Code, imprisoned
				for not more than 5 years, or
				both.
							;
					(3)in subsection (h) (as redesignated by
			 section 310), by striking fine of not more than $10,000, or by
			 imprisonment for not more than six months, and inserting fine in
			 accordance with title 18, United States Code, or by imprisonment for not more
			 than 5 years,; and
					(4)by inserting after subsection (j) (as
			 redesignated by section 310) the following:
						
							(k)(1)Any employer who
				knowingly violates any standard, rule, or order promulgated under section 6, or
				any regulation prescribed under this Act, and that violation caused or
				significantly contributed to serious bodily harm to any employee but does not
				cause death to any employee, shall, upon conviction, be punished by a fine in
				accordance with title 18, United States Code, or by imprisonment for not more
				than 5 years, or by both, except that if the conviction is for a violation
				committed after a first conviction of such person under this subsection or
				subsection (e), punishment shall be by a fine in accordance with title 18,
				United States Code, or by imprisonment for not more than 10 years, or by
				both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3 of this Act, any officer or director.
								(3)For purposes of this subsection, the term
				serious bodily harm means bodily injury or illness that
				involves—
									(A)a
				substantial risk of death;
									(B)protracted unconsciousness;
									(C)protracted and obvious physical
				disfigurement; or
									(D)protracted loss or impairment, either
				temporary or permanent, of the function of a bodily member, organ, or mental
				faculty.
									.
					(b)Jurisdiction for
			 Prosecution Under State and Local Criminal LawsSuch section is
			 further amended by adding at the end the following:
					
						(o)Nothing in this
				Act shall preclude a State or local law enforcement agency from conducting
				criminal prosecutions in accordance with the laws of such State or
				locality.
						.
				313.Prejudgment
			 interestSection 17(n) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 666(n)) (as redesignated
			 by section 310) is amended by adding at the end the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the party
			 contests a citation issued under this Act, and shall end upon the issuance of
			 the final order. Such pre-final order interest shall be calculated at the
			 current underpayment rate determined by the Secretary of the Treasury pursuant
			 to section 6621 of the Internal Revenue Code of 1986, and shall be compounded
			 daily. Post-final order interest shall begin to accrue 30 days after the date a
			 final order of the Commission or the court is issued, and shall be charged at
			 the rate of 8 percent per year..
			IVState
			 Plans
			401.Concurrent
			 enforcement authority and review of State occupational safety and health
			 plansSection 18 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 668) is amended—
				(1)by amending
			 subsection (f) to read as follows:
					
						(f)(1)The Secretary shall, on the basis of
				reports submitted by the State agency and the Secretary’s own inspections, make
				a continuing evaluation of the manner in which each State that has a plan
				approved under this section is carrying out such plan. Such evaluation shall
				include an assessment of whether the State continues to meet the requirements
				of subsection (c) of this section and any other criteria or indices of
				effectiveness specified by the Secretary in regulations. Whenever the Secretary
				finds, on the basis of such evaluation, that in the administration of the State
				plan there is a failure to comply substantially with any provision of the State
				plan (or any assurance contained therein), the Secretary shall make an initial
				determination of whether the failure is of such a nature that the plan should
				be withdrawn or whether the failure is of such a nature that the State should
				be given the opportunity to remedy the deficiencies, and provide notice of the
				Secretary’s findings and initial determination.
							(2)If the Secretary makes an initial
				determination to reassert and exercise concurrent enforcement authority while
				the State is given an opportunity to remedy the deficiencies, the Secretary
				shall afford the State an opportunity for a public hearing within 15 days of
				such request, provided that such request is made not later than 10 days after
				Secretary’s notice to the State. The Secretary shall review and consider the
				testimony, evidence, or written comments, and not later than 30 days following
				such hearing, make a determination to affirm, reverse, or modify the
				Secretary’s initial determination to reassert and exercise concurrent
				enforcement authority under sections 8, 9, 10, 13, and 17 with respect to
				standards promulgated under section 6 and obligations under section 5(a).
				Following such a determination by the Secretary, or in the event that the State
				does not request a hearing within the timeframe set forth in this paragraph,
				the Secretary may reassert and exercise such concurrent enforcement authority,
				while a final determination is pending under paragraph (3) or until the
				Secretary has determined that the State has remedied the deficiencies as
				provided under paragraph (4). Such determination shall be published in the
				Federal Register. The procedures set forth in section 18(g) shall not apply to
				a determination by the Secretary to reassert and exercise such concurrent
				enforcement authority.
							(3)If the Secretary makes an initial
				determination that the plan should be withdrawn, the Secretary shall provide
				due notice and the opportunity for a hearing. If based on the evaluation,
				comments, and evidence, the Secretary makes a final determination that there is
				a failure to comply substantially with any provision of the State plan (or any
				assurance contained therein), he shall notify the State agency of the
				withdrawal of approval of such plan and upon receipt of such notice such plan
				shall cease to be in effect, but the State may retain jurisdiction in any case
				commenced before the withdrawal of the plan in order to enforce standards under
				the plan whenever the issues involved do not relate to the reasons for the
				withdrawal of the plan.
							(4)If the Secretary makes a determination that
				the State should be provided the opportunity to remedy the deficiencies, the
				Secretary shall provide the State an opportunity to respond to the Secretary’s
				findings and the opportunity to remedy such deficiencies within a time period
				established by the Secretary, not to exceed 1 year. The Secretary may extend
				and revise the time period to remedy such deficiencies, if the State’s
				legislature is not in session during this 1-year time period, or if the State
				demonstrates that it is not feasible to correct the deficiencies in the time
				period set by the Secretary, and the State has a plan to correct the
				deficiencies within a reasonable time period. If the Secretary finds that the
				State agency has failed to remedy such deficiencies within the time period
				specified by the Secretary and that the State plan continues to fail to comply
				substantially with a provision of the State plan, the Secretary shall withdraw
				the State plan as provided for in paragraph
				(3).
							;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(i)Not later than 18 months after the date of
				enactment of this subsection, and again 5 years thereafter, the Comptroller
				General shall complete and issue a review of the effectiveness of State plans
				to develop and enforce safety and health standards to determine if they are at
				least as effective as the Federal program and to evaluate whether the
				Secretary’s oversight of State plans is effective. The Comptroller General’s
				evaluation shall assess—
							(1)the effectiveness
				of the Secretary’s oversight of State plans, including the indices of
				effectiveness used by the Secretary;
							(2)whether the
				Secretary’s investigations in response to Complaints About State Plan
				Administration (CASPA) are adequate, whether significant policy issues have
				been identified by headquarters and corrective actions are fully implemented by
				each State;
							(3)whether the
				formula for the distribution of funds described in section 23(g) to State
				programs is fair and adequate; and
							(4)whether State
				plans are as effective as the Federal program in preventing occupational
				injuries, illnesses and deaths, and investigating discrimination complaints,
				through an evaluation of at least 20 percent of approved State plans, and which
				shall cover—
								(A)enforcement
				effectiveness, including handling of fatalities, serious incidents and
				complaints, compliance with inspection procedures, hazard recognition,
				verification of abatement, violation classification, citation and penalty
				issuance, including appropriate use of willful and repeat citations, and
				employee involvement;
								(B)inspections, the
				number of programmed health and safety inspections at private and public sector
				establishments, and whether the State targets the highest hazard private sector
				work sites and facilities in that State;
								(C)budget and
				staffing, including whether the State is providing adequate budget resources to
				hire, train and retain sufficient numbers of qualified staff, including timely
				filling of vacancies;
								(D)administrative
				review, including the quality of decisions, consistency with Federal
				precedence, transparency of proceedings, decisions and records are available to
				the public, adequacy of State defense, and whether the State appropriately
				appeals adverse decisions;
								(E)anti-discrimination,
				including whether discrimination complaints are processed in a timely manner,
				whether supervisors and investigators are properly trained to investigate
				discrimination complaints, whether a case file review indicates merit cases are
				properly identified consistent with Federal policy and procedure, whether
				employees are notified of their rights, and whether there is an effective
				process for employees to appeal the dismissal of a complaint;
								(F)program
				administration, including whether the State’s standards and policies are at
				least as effective as the Federal program and are updated in a timely manner,
				and whether National Emphasis Programs that are applicable in such States are
				adopted and implemented in a manner that is at least as effective as the
				Federal program;
								(G)whether the State
				plan satisfies the requirements for approval set forth in this section and its
				implementing regulations; and
								(H)other such factors identified by the
				Comptroller General, or as requested by the Committee on Education and the
				Workforce of the House of Representatives or the Committee on Health,
				Education, Labor, and Pensions of the
				Senate.
								.
				402.Evaluation of
			 Repeated Violations in State PlansSection 18(c) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 668(c)) is amended—
				(1)in paragraph (7),
			 by striking , and and inserting a comma;
				(2)in paragraph (8),
			 by striking the period at the end and inserting , and;
			 and
				(3)by adding after
			 paragraph 8 the following new paragraph:
					
						(9)provides that in determining whether a
				violation is repeated, the State shall consider the employer’s violations
				within the State, in conjunction with the employer’s history of violations
				under other States’ occupational safety and health plans approved by the
				Secretary and the employer’s history of violations in those States where the
				Secretary has jurisdiction under this Act, in a manner that is at least as
				effective as provided under section
				17.
						.
				VNational Institute
			 for Occupational Safety and Health
			501.Health Hazard
			 Evaluations by the National Institute for Occupational Safety and
			 HealthSection 20(a)(6) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 669(a)(6)) is amended by
			 striking the second sentence and inserting the following: The Secretary
			 shall determine following a written request by any employer, authorized
			 representative of current or former employees, physician, other Federal agency,
			 or State or local health department, specifying with reasonable particularity
			 the grounds on which the request is made, whether any substance normally found
			 in the place of employment has potentially toxic effects in such concentrations
			 as used or found or whether any physical agents, equipment, or working
			 condition found or used has potentially hazardous effects; and shall submit
			 such determination both to employers and affected employees as soon as
			 possible..
			VIEffective
			 date
			601.Effective
			 date
				(a)General
			 RuleExcept as provided for
			 in subsection (b), this Act and the amendments made by this Act shall take
			 effect not later than 90 days after the date of the enactment of this
			 Act.
				(b)Exception for
			 States and political subdivisionsThe following are exceptions to the
			 effective date described in subsection (a):
					(1)A State that has a State plan approved
			 under section 18 (29 U.S.C. 667) shall amend its State plan to conform with the
			 requirements of this Act and the amendments made by this Act not later than 12
			 months after the date of the enactment of this Act. The Secretary of Labor may
			 extend the period for a State to make such amendments to its State plan by not
			 more than 12 months, if the State’s legislature is not in session during the
			 12-month period beginning with the date of the enactment of this Act. Such
			 amendments to the State plan shall take effect not later than 90 days after the
			 adoption of such amendments by such State.
					(2)This Act and the amendments made by this
			 Act shall take effect not later than 36 months after the date of the enactment
			 of this Act with respect to a workplace of a State, or a political subdivision
			 of a State, that does not have a State plan approved under section 18 (29
			 U.S.C. 667).
					
